'PER CURIAM.
In this action for damages for personal injuries a jury verdict rendered for the defendant was set aside and plaintiffs’ motion for new trial was granted. No grounds were stated in the order, as they are required to be by § 59.07(4), Fla.Stat., F.S.A., and rule 2.6(d), F.R.C.P., 31 F.S.A. Defendant’s appeal assigned as error the failure of the order granting new trial to state any grounds therefor. See Booker v. Saunders Realty Co., Fla.1951, 53 So.2d 912; Ebersole v. Tepperman, Fla.1953, 65 So.2d 564; Means v. Douglas, Fla.App. 1959, 110 So.2d 88; Fulton v. Poston Bridge & Iron, Inc., Fla.App.1960, 122 So.2d 240.
The order appealed from is reversed, and the cause is remanded with directions, as provided for in said § 59.04, id., “that final judgment be entered in the trial court for the party obtaining the verdict, unless motion in arrest of judgment or for judgment non obstante veredicto be made and prevail.”
Reversed and remanded.
HORTON, C. J., CARROLL, CHAS., J., and SMITH, D. R., Associate Judge, concur.